Case 3:20-cv-05085-MAS-LHG Document 1 Filed 04/24/20 Page 1 of 11 PageID: 1



JENNINGS SIGMOND, P.C.
James E. Goodley, Esquire (NJ Bar No. 048572013)
1835 Market Street, Suite 2800
Philadelphia, PA 19103
(215) 351-0613
FAX: (215) 922-3524
E-Mail: jgoodley@jslex.com
Attorney for Plaintiffs
_____________________________________________________________________________

                          UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY

SUSAN B. GALLAGHER,                                        :      CIVIL ACTION NO.:
2212 Black Bear Drive                                      :
East Stroudsburg, PA 18301                                 :
                                                           :
                             Plaintiff,                    :
                                                           :
       v.                                                  :
                                                           :
VERIZON EMPLOYEE BENEFITS COMMITTEE                        :
c/o VERIZON LEGAL DEPARTMENT                               :
EMPLOYEE BENEFITS GROUP                                    :
One Verizon Way                                            :
Basking Ridge, NJ 07920,                                   :
                                                           :
METROPOLITAN LIFE INSURANCE COMPANY                        :
200 Park Avenue                                            :
New York, NY 10166,                                        :
                                                           :
SEDGWICK CLAIMS MANAGEMENT, INC.                           :
1100 Ridgeway Loop Road, Suite 200                         :
Memphis, TN 38120                                          :
                                                           :
                             Defendants.                   :

                                          COMPLAINT

       Plaintiff, by undersigned counsel, complains about Defendants as follows:

                                          JURISDICTION

       1.     This Court has jurisdiction over the subject matter of this action under ERISA, 29

U.S.C. §§ 1132(e) and 28 U.S.C. § 1331.
Case 3:20-cv-05085-MAS-LHG Document 1 Filed 04/24/20 Page 2 of 11 PageID: 2



                                                VENUE

         2.     Venue in this Court is proper under 29 U.S.C. § 1132(e)(2). Defendant Verizon

Employee Benefits Committee can be found in and breached its legal duties in this District as

detailed herein. Defendants do business and may be found in this District and in the United

States, sufficient to create personal jurisdiction in this District.

                                               PARTIES

         3.     Plaintiff Susan B. Gallagher (“Gallagher”) is a participant in the ERISA-governed

Verizon 553 Plan (“553 Plan”) and its component plans, the Verizon Long-Term Disability Plan

for Mid-Atlantic Associates (“LTD Plan”) and the Verizon Sickness and Accident Disability

Plan for Mid-Atlantic Associates (“Sickness Plan”). Plaintiff has a home address at the address

listed in the caption.

         4.     Defendant VERIZON EMPLOYEE BENEFITS COMMITTEE (“VEBC”) is the

Plan administrator and a fiduciary to the 553 Plan. The 553 Plan in turn incorporates the LTD

Plan and the Sickness Plan. VEBC may be found and served with process by serving the Verizon

Legal Department, Employee Benefits Group, One Verizon Way, Basking Ridge, New Jersey

07920.

         5.     Defendant SEDGWICK CLAIMS MANAGEMENT, INC. (“Sedgwick”), is an

Illinois corporation with a business office at the address listed in the caption. Sedgwick does

business in this District and throughout the United States, sufficient to create personal

jurisdiction in this District. Effective January 1, 2018, Sedgwick became the disability insurance

provider for the LTD Plan. Under the terms of the Administrative Services Agreement between

Verizon Sourcing LLC (an affiliate of Verizon Communications, Inc.) and Sedgwick, Sedgwick




700300_1.docx                                       2
Case 3:20-cv-05085-MAS-LHG Document 1 Filed 04/24/20 Page 3 of 11 PageID: 3



is a named ERISA fiduciary and a plan administrator with respect to the initial claims and

appeals filed under the LTD Plan, including with respect to Gallagher’s claims herein.

       6.       Defendant METROPOLITAN LIFE INSURANCE COMPANY (“MetLife”) is an

insurance company with business headquarters at the address listed in the caption. MetLife does

business in this District and throughout the United States, sufficient to create personal. MetLife

was the claims administrator and a plan fiduciary and plan administrator for the LTD Plan with

respect to Gallagher’s claims herein until December 31, 2017.

                                              FACTS

Plaintiff Gallagher’s LTD History

       7.       At all times relevant to this action, Gallagher has been a participant in the LTD

Plan. The LTD Plan provides for income in the event of qualifying disability. Eligibility is

described in the Summary Plan Description (“SPD”). A copy of the LTD Plan SPD is attached as

Exhibit 1.

       8.       The LTD Plan, together with the Sickness Plan, comprise the 553 Plan. The Plan

Sponsor for the 553 Plan, the LTD Plan and the Sickness Plan is Verizon Communications Inc.

(“Verizon”). The Plan Administrator for the 553 Plan, the LTD Plan and Sickness Plan is

VEBC. VEBC also is the plan administrator with respect to Verizon’s pension plans. VEBC

delegated to MetLife and, subsequently, Sedgwick, all responsibilities for the determination of

Gallagher’s disability claims.

       9.       Gallagher started working for Verizon on or about October 30, 1989 in customer

service. Effective October 15, 2013, as a result of disabilities relating to Bells palsy, migranes

and other musculoskeletal and psychological conditions, Gallagher received LTD benefits from

the LTD Plan.


700300_1.docx                                     3
Case 3:20-cv-05085-MAS-LHG Document 1 Filed 04/24/20 Page 4 of 11 PageID: 4



       10.      From the beginning of her Verizon career through 2014, Gallagher also was a

participant in a Verizon Pension Plan, a qualified plan under section 401(a) of the Internal

Revenue Code.

       11.      In or about June 2014, as allowed under the terms of the Verizon Pension Plan,

and as mandated by a Verizon benefits official, Gallagher rolled over her pension assets into a

Fidelity IRA.

       12.      By letter dated June 13, 2017, MetLife for the first time advised Gallagher that

her LTD benefits would be reduced to reflect an “offset” of benefits stemming from her 2014

Verizon Pension Plan asset rollover to the Fidelity IRA. In this letter, MetLife informed

Gallagher that her benefit under the LTD Plan “is offset by Other income [she] receive[s], or [is]

entitled to receive, because of [her] disability.”

                (a)    MetLife stated that from June 1, 2014, through April 30, 2017, disability

benefits were paid to Gallagher in the amount of $418.85 (after accounting for Social Security

offset), but should have been reduced by an additional $321.41 per month in pension benefits,

leaving only $97.44 per month that she was actually entitled to receive.

                (b)    Based on this reasoning, MetLife determined that Gallagher had been

overpaid in the amount of $11,249.35 for the period June 2014 through April 2017.

                (c)    MetLife failed to provide a basis for its calculation that the pension offset

should be $321.41 per month.

       13.      Ever since, each month Gallagher has received zero net dollars in LTD benefits,

factoring in a Social Security offset, a Verizon Pension offset of $321.41, and an “overpayment”

recoupment (relating to $11,249.35 from the period June 2014 through April 2017) of the

remaining $97.44.


700300_1.docx                                        4
Case 3:20-cv-05085-MAS-LHG Document 1 Filed 04/24/20 Page 5 of 11 PageID: 5



       14.      On December 19, 2017, Gallagher, through her attorney, filed a timely appeal of

MetLife’s decision to retroactively offset her LTD benefits and seek reimbursement of the

alleged overpayment.

       15.      By letter dated January 8, 2018, MetLife Disability Appeals denied Gallagher’s

appeal of the offset of her pension benefits. MetLife acknowledged that Gallagher “elected to

have the lump sum Pension benefit rolled over into a trust from which she did not withdraw any

funds.” MetLife also acknowledged Gallagher’s position that the “Pension benefit should not be

considered other income” but that MetLife must administer Gallagher’s claim “pursuant to the

terms of the Plan and consistent with other claims.” The Letter cited LTD Plan provisions that

income from multiple sources including “payments from the Verizon Pension Plan for Mid-

Atlantic Associates or any other Company sponsored Pension Plan from which Ms. Gallagher is

entitled to receive benefits’ is a reduction to her LTD benefits.” The letter states that “[t]he

election of a lump-sum distribution from a Pension plan constitutes a payment from the plan to

the plan participant regardless of how the participant decides to receive the distribution,

including by rolling it over into an account.”

       16.      Through her attorney, Gallagher subsequently filed a timely second (optional)

appeal with Sedgwick, the successor claims administrator for the LTD Plan. Sedgwick failed to

respond to or process this second appeal.

Applicable Plan Provisions

       17.      The LTD Plan (SPD) states that the plan may be offset by:

       ***
               Payments from the Mid-Atlantic Associate Pension Plan or any other Company-
                sponsored Pension Plan from which you are entitled to receive benefits.
       ***
       Note: In the event any income from the above identified sources is paid as a lump sum,
       the lump-sum payment shall reduce the monthly LTD benefit. The reduced LTD benefit

700300_1.docx                                     5
Case 3:20-cv-05085-MAS-LHG Document 1 Filed 04/24/20 Page 6 of 11 PageID: 6



       amount will be based on the time period to which the lump sum benefit applies. If there is
       no time period specified, the lump sum will be converted to a monthly benefit payable
       over your expected lifetime, as determined by Verizon, and this monthly benefit amount
       will offset the monthly LTD benefit.

SPD at 17.

       18.      The SPD does not comply with ERISA’s requirements for a summary plan

description. 29 U.S.C. § 1022(a); 29 C.F.R. § 2520.102-2(b). VEBC failed to provide to

Gallagher with an SPD containing sufficiently accurate and complete information to comply with

ERISA and applicable Department of Labor Regulations.

       19.      The LTD Plan SPD does not place a participant on notice that a trustee-to-trustee

transfer such as an IRA rollover would fall within the ambit of other income for which an offset

may be applied to LTD benefits.

       20.      Gallagher was thus not on notice that by rolling over her pension assets into an

IRA, she would effectively reduce her LTD Plan benefits.

       21.      Gallagher was not “paid” a pension benefit by electing to roll her Verizon pension

plan balance. She elected a direct trustee-to-trustee transfer, which is governed by 26 U.S.C. §§

401(a)(31)(A), 402(e)(6), 408(a). Blankenship v. Liberty Life Assur. Co. of Bos., 486 F.3d 620,

625 (9th Cir. 2007). Gallagher did not “receive” other income as a result of the rollover which

would qualify for an offset. Defendants thus had no basis to offset her LTD Plan benefits with

amounts relating to the rollover.

       22.      The Verizon Pension Plan allowed Gallagher to request a direct rollover of her

pension assets to a traditional IRA. The Verizon Pension Plan SPD incorporates the Internal

Revenue Code and applicable tax regulations.

       23.      The applicable tax rules include IRS Publication 575. Under IRS Publication 575,

the traditional IRA (not the employee) “receives” pension funds by direct rollover.

700300_1.docx                                    6
Case 3:20-cv-05085-MAS-LHG Document 1 Filed 04/24/20 Page 7 of 11 PageID: 7



        24.      Defendants’ decision to withhold payment based on past alleged overpayments

violated applicable statutes of limitation for a plan’s or an insurer’s recoupment of

overpayments.

        25.      Sedgwick acted arbitrarily and capriciously and failed to follow the plan’s claims

procedures by, inter-alia, ignoring Gallagher’s second (optional) internal appeal.

        26.      Sedgwick and MetLife acted arbitrarily and capriciously and failed to follow the

plan’s claims procedures also by, inter-alia, ignoring applicable tax rules, including IRS

Publication 575.

Legal Application of “Receiving” Benefits

        27.      In July 2017, the Fifth Circuit Court of Appeals held that a Verizon disability plan

beneficiary, Joel Thomason, had not “elected to receive” pension benefits under ERISA when he

rolled over assets from his Verizon pension plan to his IRA, and thus the disability plan’s

invocation of an offset was improper. Thomason v. Metropolitan Life Ins. Co., 703 Fed. App'x

247, 251-252 (5th Cir. 2017).

        28.      The legal and factual posture of Thomason is quite similar to Gallagher’s here.

The Thomason defendants included VEBC and MetLife. The Thomason ruling came after

MetLife’s June 13, 2017, offset letter, and before Gallagher’s timely December 19, 2017, appeal

of the offset.

        29.      Gallagher’s December 19, 2017, appeal included reference to Thomason, which

should have been taken into consideration by MetLife when it stated in its January 8, 2018 letter,

that it “must administer the Plan as defined above consistently and fairly to all employees

covered under it.”

        30.      Defendants have fiduciary obligations to uniformly administer the LTD Plan.


700300_1.docx                                     7
Case 3:20-cv-05085-MAS-LHG Document 1 Filed 04/24/20 Page 8 of 11 PageID: 8



        31.       By failing to consider Thomason and other relevant precedent in its review of

Gallagher’s claims, MetLife acted without basis in law or applicable plan documents, acted

arbitrarily and capriciously, and abused its discretion.

        32.       All conditions precedent to this lawsuit or the relief it seeks have been satisfied.

                         COUNT I - 29 U.S.C. § 1132(a)(1)(b)
           RECOVERY OF BENEFITS, ENFORCEMENT OF TERMS OF THE PLAN,
                CLARIFICATION OF RIGHTS FOR FUTURE BENEFITS

                                               GALLAGHER
                                                    v.
                                             ALL DEFENDANTS

        33.       The allegations of all preceding paragraphs are incorporated by reference as if

fully restated.

        34.       The LTD Plan SPD cannot reasonably be interpreted to mean that a trustee-to-

trustee transfer (i.e., from a pension plan to a traditional IRA), without the participant actually

receiving any taxable income, would constitute a valid offset of LTD benefits.

        35.       Alternatively, even if one possible reasonable interpretation of the meaning of the

LTD Plan SPD phrase “payments from the Verizon Pension Plan for Mid-Atlantic Associates or

any other Company sponsored Pension Plan from which [a participant is] entitled to receive

benefits[,]” LTD Plan SPD at pp. 7, could include a trustee-to-trustee transfer, the phrase is at

best ambiguous, and thus should be interpreted in favor of the participant. See, e.g., Heasley v.

Belden & Blake Corp., 2 F.3d 1249 (3d Cir. 1993).

        36.       The LTD Plan SPD does not clearly and comprehensively describe that a tax-

protected direct rollover would be treated as if Gallagher would “receive” them, and in turn

offset her LTD benefits.




700300_1.docx                                       8
Case 3:20-cv-05085-MAS-LHG Document 1 Filed 04/24/20 Page 9 of 11 PageID: 9



       37.      A direct rollover of pension benefits into an IRA, which is allowed by the Verizon

Pension Plan and the applicable tax rules, is described in IRS Publication 575 as the assets being

received by the IRA. As a matter of law, the direct rollover was effected by a “trustee-to-trustee

transfer.” The funds were never in Gallagher’s actual possession, even though she may – at some

point in the future – actually receive them as a taxable withdrawal from the IRA.

       38.      Defendants wrongfully withheld, and continue to withhold, LTD Plan benefits of

$321.41 per month because of an erroneous offset for Verizon pension benefits that Gallagher

has not actually received. Defendants also wrongfully continue to withhold the remaining

$97.44 per month from Gallagher’s remaining LTD Plan benefits as an erroneous recoupment of

benefits paid out for disability payment months June 2014 through April 2017.

       39.      Defendants actions were contrary to law and applicable LTD Plan documents,

arbitrary and capricious, and an abuse of discretion. Pursuant to 29 U.S.C. § 1132(a)(1)(b),

Gallagher is entitled to recover wrongfully withheld benefits (including erroneous recoupment of

“overpayments”), enforce the terms of the LTD Plan, and clarify her right to future LTD Plan

benefits.

       40.      Gallagher has been damaged as a proximate result of Defendants’ actions.

       WHEREFORE, Plaintiff asks that the Court:

                a) Enter a money judgment against Defendants, in favor of Plaintiff, in the

                   amount of the total benefits wrongly withheld (including erroneous

                   recoupment of “overpayments”), from June 2014 through the date of

                   judgment, plus pre-judgment and post-judgment interest at the maximum rates

                   allowed by law;




700300_1.docx                                    9
Case 3:20-cv-05085-MAS-LHG Document 1 Filed 04/24/20 Page 10 of 11 PageID: 10



                  b) Declare that Plaintiff has a right to future benefits pursuant to the LTD Plan

                     without any offset based on the amount of pension benefits transferred to any

                     IRA account;

                  c) Require Defendants to pay Plaintiff’s reasonable attorneys’ fees and costs

                     incurred in this action;

                  d) grant such other or further legal relief as may be just, necessary or

                     appropriate.

                              COUNT II - 29 U.S.C. § 1132(a)(3)
                  SURCHARGE AND OTHER APPROPRIATE EQUITABLE RELIEF

                                                GALLAGHER
                                                    v.
                                                   VEBC

        41.       The allegations of all preceding paragraphs are incorporated by reference as if

fully restated.

        42.       VEBC failed to provide to Plaintiff sufficiently accurate and comprehensive

information in the LTD Plan and applicable Verizon Pension Plan documents to comply with

ERISA and applicable Department of Labor Regulations. 29 U.S.C. § 1022(a); 29 C.F.R. §

2520.102-2(b).

        43.       Gallagher did not understand (nor would it be reasonable for any participant to

understand) the LTD Plan to allow an offset for a trustee-to-trustee transfer such as that at issue

in this action.

        44.       Acting with reasonable reliance on applicable LTD Plan and Verizon Pension

Plan documents, Gallagher transferred assets from the Verizon Pension Plan to the Fidelity IRA,

with the reasonable belief that there would be no resulting offset to her LTD Plan benefits.



700300_1.docx                                      10
Case 3:20-cv-05085-MAS-LHG Document 1 Filed 04/24/20 Page 11 of 11 PageID: 11



       45.      Gallagher has been damaged as a result of the VEBC’s failure to provide legally

sufficient plan information and is entitled to recover (as a surcharge) the resulting monetary

damaged in the amount of the withheld LTD benefits (including erroneous recoupment of

“overpayments”). Cigna v. Amara, 131 S. Ct. 1866 (2011).

       WHEREFORE, Plaintiff asks that the Court:

                a) Enter, as a surcharge, a money judgment against VEBC, in favor of Plaintiff,

                   in the amount of the total benefits wrongly withheld (including erroneous

                   recoupment of “overpayments”), from June 2014 through the date of

                   judgment, plus pre-judgment and post-judgment interest at the maximum rates

                   allowed by law;

                b) Declare that Plaintiff has a right to future benefits pursuant to the LTD Plan

                   without any offset based on the amount of pension benefits transferred to any

                   IRA account;

                c) Require Defendants to pay Plaintiff’s reasonable attorneys’ fees and costs

                   incurred in this action;

                d) grant such further equitable relief as may be just, necessary or appropriate.


Dated: April 24, 2020                         Respectfully submitted,


                                              JENNINGS SIGMOND, P.C.

                                              /s/ James E. Goodley
                                              JAMES E. GOODLEY (048572013)

                                              Attorney for Plaintiff




700300_1.docx                                    11
